DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the references of the Prior Art of record fail to teach or suggest the combination of the limitations as set forth in claim 1, and specifically comprising the limitation wherein a plant cultivation light source, comprising: a plurality of light sources configured to be turned on or turned off depending on a selected plant and a growth stage of the selected plant; and a controller operable to turn on the light sources during a light period such that the light sources are operable to emit a light having a spectrum with a plurality of peaks to the selected plant; the light period comprising a first period and a second period and the first period preceding or following the second period; wherein the controller is operable to adjust the spectrum of the light to: provide, in the first period, a first pattern having peaks of the light that appear at one or more wavelengths; provide, in the second period, a second pattern having peaks of the light that appear at the wavelengths being similar or identical to the wavelengths of the first pattern; further provide, in the second period, at least one peak of the light that appears at a wavelength equal to or smaller than about 300 nm; and alternate the first period and the second period during the light period.
Regarding claims 2-6, claims 2-6 are allowable for the reasons given in claim 1 because of their dependency status from claim 1.

Regarding independent claim 7, the references of the Prior Art of record fail to teach or suggest the combination of the limitations as set forth in claim 7, and specifically comprising the limitation wherein a plant cultivation light source, comprising: a plurality of light sources configured to be turned on or turned off depending on a selected plant and a growth stage of the selected plant, the light sources comprising a first light source and a second light source; and a controller operable to turn on the light sources during a light period such that the light sources are operable to emit a light having a spectrum with a plurality of peaks to the selected plant; the light period comprising a first period and a second period and the first period preceding or following the second period; wherein the controller is operable to adjust the spectrum of the light to: 50Attorney Docket No.: 0500V-000026/US/COA provide with the first light source, in the first period, a first pattern having peaks of the light that appear at one or more wavelengths to be used in photosynthesis of the selected plant; provide with both the first light source and the second light source, in the second period, a second pattern having peaks of the light that appear at the wavelengths being similar or identical to the wavelengths of the first pattern; and further provide, in the second period, at least one peak of the light that appears at a wavelength equal to or smaller than about 320 nm; wherein during the light period, the second period does not exceed the first period.
Regarding claims 8-11, claims 8-11 are allowable for the reasons given in claim 7 because of their dependency status from claim 7.

Regarding independent claim 13, the references of the Prior Art of record fail to teach or suggest the combination of the limitations as set forth in claim 13, and specifically comprising the limitation wherein a method for operating a light source for plant cultivation, comprising: turning on or off a plurality of light sources depending on a selected plant and a growth stage of the selected plant during a light period, the plurality of light sources comprising a first light source and a second light source; wherein the light period comprises a first period and a second period and the first period preceding or following the second period; controlling, with a controller, the light sources during the light period to emit a light having a spectrum with a plurality of peaks to the selected plant; adjusting, with the controller, the spectrum of the light to: provide, in the first period, a first pattern having peaks of the light that appear at one or more wavelengths; provide, in the second period, a second pattern having peaks of the light that appear at the wavelengths being similar or identical to the wavelengths of the first pattern; further provide, in the second period, at least one peak of the light that appears at a wavelength equal to or smaller than about 300 nm; and alternate the first period and the second period during the light period.
Regarding claims 14-17, claims 14-17 are allowable for the reasons given in claim 13 because of their dependency status from claim 13.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Other Prior Art Cited

	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Wargent (US 2020/0149060) which teaches UV light exposure for plants, but fails to teach the specific light emitting ranges and related time periods of the independent claims.
	Grajear (US 2016/0205739) which teaches a method of applying different lighting periods, but fails to teach the specific light emitting ranges and related time periods of the independent claims.	Aoki et al. (US 2013/0301258 which teaches plant disinfestation with UV light, but fails to teach the specific light emitting ranges and related time periods of the independent claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE M HINES whose telephone number is (571)272-2285.  The examiner can normally be reached on M-F: 8:00-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/Anne M Hines/
Primary Examiner
Art Unit 2879